DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending for examination in the application filed July 29, 2020.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-033596, filed on February 27, 2018. Acknowledgment is additionally made of the current application’s status as a continuation of U.S. application 16/272,244, filed February 11, 2019, now U.S. Patent 10,759,447 B2.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 12, 2020 and September 3, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
Claim 9 line 5 has a semicolon with a following colon, “; :” which appears to be a typographical error. Correction is most kindly requested.

Double Patenting
The Examiner telephoned Applicants’ Representative Steven Jinks, and the decision was made to send the Double Patenting Rejection in writing to allow time for response and thorough review. The Examiner most kindly thanks Applicants’ Representative for his time and efforts in this case. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,759,447 B2. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other as will be described in reference to the table below. Emphasis has been added in bold to the elements which are identical; and elements which are similar but not identical have been italicized.
Reference Application 16/272,244, Patent 10,759,447 B2
Current Application 16/599,309
Claim 1:
A driving support method for a vehicle, the driving support method comprising: 
acquiring a sound of a sound source placed outside the vehicle; 
extracting verbal information from the sound with a voice recognition process; 
determining a relative position of the sound source relative to the vehicle based on the acquired sound; and 
displaying, on a display in a field of view of a driver of the vehicle, driving support information corresponding to the verbal information, the display also suggesting the relative position of the sound source, wherein: 
the driving support information comprises a text string corresponding to the verbal information.
Claim 1:A driving support method, the driving support method comprising: 
displaying, on a display in a field of view of a driver of a vehicle, driving support information corresponding to a verbal information, the display also suggesting a relative position of a sound source of a sound, wherein the verbal information is extracted from the sound with a voice recognition process, the sound source being outside the vehicle; 
the relative position of the sound source relative to the vehicle is determined based on the acquired sound; and 
the driving support information comprises a text string corresponding to the verbal information.
Claim 2:
The driving support method according to claim 1, wherein: 
the display is a head-up display; and 
the displaying of the driving support information on the display portion includes displaying the driving support information such that at least a part of the driving support information is superimposed on the sound source.
Claim 2:The driving support method according to claim 1, wherein: 
the display is a head-up display; and 
the displaying of the driving support information on the display includes displaying the driving support information such that at least a part of the driving support information is superimposed on the sound source.
Claim 3:
The driving support method according to claim 1, wherein the driving support information displayed on the display includes a first display element representing the sound source.
Claim 3:The driving support method according to claim 1, wherein the driving support information displayed on the display includes a first display element, the first display element indicating a correspondence between the driving support information and the sound source.
Claim 4:
The driving support method according to claim 1, wherein the driving support information displayed on the display includes a second display element indicating a direction of the sound source from the vehicle.
Claim 4:The driving support method according to claim 1, wherein the driving support information displayed on the display includes a second display element, the second display element indicating a direction of the sound source from the vehicle.
Claim 5:
The driving support method according to claim 1, wherein whether or not the driving support information is displayed on the display portion is determined based on at least one of: 
i) a word included in the verbal information; 
ii) a context of the verbal information; and 
iii) an execution result of an image recognition process using one or more captured images of the sound source.
Claim 5:The driving support method according to claim 1, wherein whether the driving support information is displayed on the display is determined based on at least one of: 
i) a length of the sound or the verbal information; 
ii) a word included in the verbal information; 
iii) a context of the verbal information; 
iv) a sound pressure of the sound; and 
v) an execution result of an image recognition process using one or more captured images of the sound source.
Claim 6:
The driving support method according to claim 1, further comprising displaying, on the display, information suggesting accuracy of an execution result of the voice recognition process.
Claim 6:The driving support method according to claim 1, further comprising displaying, on the display, information suggesting accuracy of an execution result of the voice recognition process.
Claim 7:
The driving support method according to claim 1, wherein the driving support information includes an image, the image corresponding to the verbal information.
Claim 7:The driving support method according to claim 1, wherein the driving support information includes at least one of a text string and an image, the text string and the image indicating the verbal information.
Claim 8:
The driving support method according to claim 7, wherein the driving support information includes a second text string obtained by shortening the text string.
Claim 8:The driving support method according to claim 1, wherein the driving support information includes a second text string obtained by shortening a first text string indicating the verbal information.
Claim 9:
A vehicle comprising: 
microphones configured to acquire a sound of a sound source placed outside the vehicle; 
a memory and processor programmed to perform the following: 
extract verbal information from the sound with a voice recognition process; 
determine a relative position of the sound source relative to the vehicle based on the acquired sound; and 
display on a display in a field of view of a driver of the vehicle, driving support information corresponding to the verbal information, the display also suggesting the relative position of the sound source, wherein: 
the driving support information comprises a text string corresponding to the verbal information.
Claim 9:A vehicle comprising: 
a display in a field of view of a driver of the vehicle; 
a memory and processor programmed to perform the following: 
display, on the display, driving support information corresponding to a verbal information a suggested relative position of a sound source of a sound; 
extract the verbal information from the sound with a voice recognition process, the sound source being outside of the vehicle; and 
determine the relative position of the sound source relative to the vehicle based on the acquired sound; 
wherein the driving support information comprises a text string corresponding to the verbal information.
Claim 10:
A driving support system comprising: 
a vehicle; and 
a server configured to communicate with the vehicle, wherein: 
the vehicle is configured to acquire a sound of a sound source placed outside the vehicle; 
the vehicle or the server is configured to determine a relative position of the sound source from the vehicle based on the sound; 
the vehicle or the server is configured to recognize a verbal content of the sound by a voice recognition process; and the vehicle is configured to display, on a display in a field of view of a driver of the vehicle, driving support information corresponding to the verbal content, in a display mode suggesting the relative position of the sound source, wherein: the driving support information comprises a text string corresponding to the verbal information.
Claim 10:A driving support system comprising: 
a vehicle with a display in a field of view of a driver of the vehicle; and 
a server configured to communicate with the vehicle, wherein: 
the vehicle is configured to display, on the display, (a) driving support information corresponding to a verbal information and (b) a relative position of a sound source of a sound; 
the verbal information is extracted, by the vehicle or the server, from the sound with a voice recognition process, the sound source being outside the vehicle; 
the relative position of the sound source relative to the vehicle is determined, by the vehicle or the server, based on the acquired sound; and 
the driving support information comprises a text string corresponding to the verbal information.

Regarding Claim 1, The driving support method as disclosed in the displaying, extraction, relative position determination, and driving support information of the current application provides the same functionality as the driving support method for a vehicle of Claim 1 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 2, The driving support method head up display and superimposed information as disclosed in the current application provides the same functionality as the driving support method head up display and superimposed information for a vehicle of Claim 2 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 3, The driving support method first display element of the current application provides the same functionality as the driving support method first display element for a vehicle of Claim 3 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 4, The driving support method second display element of the current application provides the same functionality as the driving support method second display element for a vehicle of Claim 4 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 5, The driving support method ii) a word included in the verbal information, iii) a context of the verbal information, v) an execution result of an image recognition process using one or more captured images of the sound source of the current application provides the same functionality as the driving support method i) a word included in the verbal information, ii) a context of the verbal information, and iii) an execution result of an image recognition process using one or more captured images of the sound source, for a vehicle of Claim 5 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 6, The driving support method information suggesting accuracy of an execution result of the voice recognition process provides the same functionality as the driving support method information suggesting accuracy of an execution result of the voice recognition process for a vehicle of Claim 6 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 7, The driving support method wherein the driving support information includes at least one of a text string and an image, the text string and the image indicating the verbal information of the current application provides the same functionality as the driving support method text string and image of Claim 7 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 8, The driving support method the driving support information including a second text string obtained by shortening a first text string indicating the verbal information of the current application provides the same functionality as the driving support method the driving support information including a second text string obtained by shortening a first text string indicating the verbal information for a vehicle of Claim 8 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the method steps of the driving support method with those of the driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 9, The vehicle comprising the display and memory performing the displaying, extracting, determining and driving support information of the current application provides the same functionality as the vehicle comprising the memory performing the displaying, extracting, determining and driving support information of Claim 9 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the vehicle and method steps of the driving support method with those of the vehicle and driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
Regarding Claim 10, The driving support system comprising the vehicle and server displaying, extracting, determining and driving support information of the current application provides the same functionality as the driving support system comprising the server and vehicle performing the displaying, extracting, determining and driving support information of Claim 10 in application Reference Application 16/272,244, Patent 10,759,447 B2; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to substitute the vehicle and method steps of the driving support method with those of the vehicle and driving support method for a vehicle, which would produce known results with a reasonable expectation for success.
The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Haulick et al. disclosed Vehicular Voice Control System (U.S. Patent Application Publication 2009/0125311 A1):
A vehicular voice control system includes a first and a second microphone located on a vehicle external to a vehicle cabin. The microphones receive audio signals from an audio source external to the vehicle and generate microphone output signals. A signal processor processes the microphone output signals, generates a processed signal, and determines a location of the audio source. A speech recognition system receives the processed signal and obtains a recognition result. A controller controls one or more vehicular elements based on the recognition result and the determined location of the audio source.

If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689